Exhibit 10.1j
 
EXPLANATORY NOTE: “***” INDICATES THE PORTION OF THIS EXHIBIT THAT HAS BEEN
OMITTED AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
 
 
AMENDMENT #12 TO CONTRACT NO. 0653 BETWEEN
GEORGIA DEPARTMENT OF COMMUNITY HEALTH AND
PEACH STATE HEALTH PLAN


This Amendment is between the Georgia Department of Community Health
(hereinafter referred to as “DCH” or the “Department”) and Peach State Health
Plan (hereinafter referred to as “Contractor”) and is made effective upon the
date signed by the DCH Commissioner (hereinafter referred to as the “Effective
Date”).  Other than the changes, modifications and additions specifically
articulated in this Amendment #12 to Contract #0653, RFP#41900-001-0000000027,
the original Contract shall remain in effect and binding on and against DCH and
Contractor.  Unless expressly modified or added in the Amendment #12, the terms
and conditions of the original Contract are expressly incorporated into this
Amendment #12 as if completely restated herein.


WHEREAS, DCH and Contractor executed a contract for the provision of services to
members of the Georgia Families program;


WHEREAS, DCH pays Contractor a per member per month capitation rate for each
Georgia Families member enrolled in the Contractor’s plan;


WHEREAS, DCH and Contractor have agreed to revise the capitation rates payable
to Contractor for State Fiscal Year (SFY) 2012 subject to the approval of the
Centers for Medicare and Medicaid Services (hereinafter referred to as “CMS”);
and


WHEREAS, pursuant to Section 32.0 Amendments in Writing, DCH and Contractor
desire to amend the above-referenced Contract by adding additional funding as
set forth below.


NOW THEREFORE, for and in consideration of the mutual promises of the Parties,
the terms, provisions and conditions of this Amendment and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, DCH and
Contractor hereby agree as follows:


I.  
Upon DCH’s receipt of written notice from CMS indicating that agency’s approval
of the revised capitation rates, to be effective for SFY 2012 (July 1, 2011 to
June 30, 2012), the parties shall delete the current Attachment H, Capitation
Payment, in its entirety and replace it with the new Attachment H, Capitation
Payment, contained at Exhibit 1 to this Amendment.  In the event CMS disapproves
revision of the capitation rates as described herein, this amendment shall have
no effect.  DCH shall notify Contractor in writing upon receipt of the CMS
decision regarding the revision of the capitation rates.



II.  
DCH and Contractor agree that they have assumed an obligation to perform the
covenants, agreements, duties and obligations of the Contract, as modified and
amended herein, and agree to abide by all the provisions, terms and conditions
contained in the Contract as modified and amended.

 
III.  
This Amendment shall be binding and inure to the benefit of the parties hereto,
their heirs, representatives, successors and assigns.  Whenever the provisions
of this Amendment and the Contract are in conflict, the provisions of this
Amendment shall take precedence and control.



VI.  
It is understood by the Parties hereto that, if any part, term, or provision of
this Amendment or this entire Amendment is held to be illegal or in conflict
with any law of this State, then DCH, at its sole option, may enforce the
remaining unaffected portions or provisions of this Amendment or of the Contract
and the rights and obligations of the parties shall be construed and enforced as
if the Contract or Amendment did not contain the particular part, term or
provision held to be invalid.

 
VII.  
This Amendment shall become effective as stated herein and shall remain
effective for so long as the Contract is in effect.



VIII.  
This Amendment shall be construed in accordance with the laws of the State of
Georgia.

 
IX.  
All other terms and conditions contained in the Contract and any amendment
thereto, not amended by this Amendment, shall remain in full force and effect.





 

--------------------------------------------------------------------------------


 
SIGNATURE PAGE


IN WITNESS WHEREOF, DCH and Contractor, through their authorized officers and
agents, have caused this Amendment to be executed on their behalf as of the date
indicated.


GEORGIA DEPARTMENT OF COMMUNITY HEALTH


 


 
/s/ David A. Cook                               11/22/11     
David A. Cook,
Commissioner                                                                           Date           




 
/s/ Jerry Dubberly                       11/17/11     
Jerry Dubberly, Chief -
Medicaid
Division                                                                                                     Date           
 


PEACH STATE HEALTH PLAN


BY:   /s/ Patrick M. Healy                                      11/16/11     
                SIGNATURE                                              Date




Patrick M. Healy                                                      
Print/Type Name
 
President/Chief Exec
Officer                                                      
*TITLE


 
________________________________________________________________________
*Must be President, Vice President, CEO or Other Officer Authorized by Corporate
Resolution to Execute on Behalf of and Bind the Corporation to a Contract






 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1


CONFIDENTIAL –NOT FOR CIRCULATION
ATTACHMENT H


Attachment H is a table displaying the contracted rates by rate cell for each
contracted region.  These rates will be the basis for calculating capitation
payments in each contracted Region for SFY 2012.


(The table is displayed on the following page.)
 
 

   
Attachment H
     
Peach State Health Plan
     
FY12
       
FY 12
Region
Aid Category
Age/Gender Group
Peach State Health Plan
Atlanta
Medicaid (LIM/Refugee/RSM)
0 - 2 Months, Male and Female
$ ***
Atlanta
Medicaid (LIM/Refugee/RSM)
3 - 11 Months, Male and Female
$ ***
Atlanta
Medicaid (LIM/Refugee/RSM)
1 - 5 Years, Male and Female
$ ***
Atlanta
Medicaid (LIM/Refugee/RSM)
6 - 13 Years, Male and Female
$ ***
Atlanta
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Female
$ ***
Atlanta
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Male
$ ***
Atlanta
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Female
$ ***
Atlanta
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Male
$ ***
Atlanta
Medicaid (LIM/Refugee/RSM)
45+ Years, Female
$ ***
Atlanta
Medicaid (LIM/Refugee/RSM)
45+ Years,  Male
$ ***
Atlanta
PeachCare
0 - 2 Months, Male and Female
$ ***
Atlanta
PeachCare
3 - 11 Months, Male and Female
$ ***
Atlanta
PeachCare
1 - 5 Years, Male and Female
$ ***
Atlanta
PeachCare
6 - 13 Years, Male and Female
$ ***
Atlanta
PeachCare
14 - 20 Years, Female
$ ***
Atlanta
PeachCare
14 - 20 Years, Male
$ ***
Atlanta
Breast and Cervical Cancer
Breast and Cervical Cancer
$ ***
Atlanta
Maternity Delivery/Kick Payment
Maternity Delivery/Kick Payment
$ ***
Atlanta
NICU Kick
NICU Kick
$ ***
Central
Medicaid (LIM/Refugee/RSM)
0 - 2 Months, Male and Female
$ ***
Central
Medicaid (LIM/Refugee/RSM)
3 - 11 Months, Male and Female
$ ***
Central
Medicaid (LIM/Refugee/RSM)
1 - 5 Years, Male and Female
$ ***
Central
Medicaid (LIM/Refugee/RSM)
6 - 13 Years, Male and Female
$ ***
Central
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Female
$ ***
Central
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Male
$ ***
Central
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Female
$ ***
Central
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Male
$ ***
Central
Medicaid (LIM/Refugee/RSM)
45+ Years, Female
$ ***
Central
Medicaid (LIM/Refugee/RSM)
45+ Years,  Male
$ ***
Central
PeachCare
0 - 2 Months, Male and Female
$ ***
Central
PeachCare
3 - 11 Months, Male and Female
$ ***
Central
PeachCare
1 - 5 Years, Male and Female
$ ***
Central
PeachCare
6 - 13 Years, Male and Female
$ ***
Central
PeachCare
14 - 20 Years, Female
$ ***
Central
PeachCare
14 - 20 Years, Male
$ ***
Central
Breast and Cervical Cancer
Breast and Cervical Cancer
$ ***
Central
Maternity Delivery/Kick Payment
Maternity Delivery/Kick Payment
$ ***
Central
NICU Kick
NICU Kick
$ ***
Southwest
Medicaid (LIM/Refugee/RSM)
0 - 2 Months, Male and Female
$ ***
Southwest
Medicaid (LIM/Refugee/RSM)
3 - 11 Months, Male and Female
$ ***
Southwest
Medicaid (LIM/Refugee/RSM)
1 - 5 Years, Male and Female
$ ***
Southwest
Medicaid (LIM/Refugee/RSM)
6 - 13 Years, Male and Female
$ ***
Southwest
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Female
$ ***
Southwest
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Male
$ ***
Southwest
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Female
$ ***
Southwest
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Male
$ ***
Southwest
Medicaid (LIM/Refugee/RSM)
45+ Years, Female
$ ***
Southwest
Medicaid (LIM/Refugee/RSM)
45+ Years,  Male
$ ***
Southwest
PeachCare
0 - 2 Months, Male and Female
$ ***
Southwest
PeachCare
3 - 11 Months, Male and Female
$ ***
Southwest
PeachCare
1 - 5 Years, Male and Female
$ ***
Southwest
PeachCare
6 - 13 Years, Male and Female
$ ***
Southwest
PeachCare
14 - 20 Years, Female
$ ***
Southwest
PeachCare
14 - 20 Years, Male
$ ***
Southwest
Breast and Cervical Cancer
Breast and Cervical Cancer
$ ***
Southwest
Maternity Delivery/Kick Payment
Maternity Delivery/Kick Payment
$ ***
Southwest
NICU Kick
NICU Kick
$ ***

 


 